Citation Nr: 1131828	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-05 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for benign prostatic hyperplasia (BPH).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

A review of the record before the Board reveals that in a December 1999 rating decision, the Veteran was denied service connection for peripheral neuropathy, claimed as secondary to exposure to herbicides.  The Veteran did not file a notice of disagreement as to that denial and it became final.  In October 2006, the Veteran sought to reopen his previously denied claim of service connection for peripheral neuropathy.  In the August 2007 decision currently on appeal, the RO reopened the Veteran's claim of service connection for peripheral neuropathy and denied that claim on the merits.  Because the Board must consider the question of whether new and material evidence has been received without regard to what the RO may have determined, the Board has characterized the issue on appeal as reflected on the title page of this decision.

On his February 2008 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested that he be afforded a hearing before a member of the Board, sitting at the RO.  As noted in a Report of Contact (VA Form 119), dated May 28, 2009, the Veteran reported that he would be unable to attend the scheduled Travel Board hearing due to health problems.  The Veteran was rescheduled for a videoconference hearing to be conducted on November 19, 2009.  On November 5, 2009, the Veteran notified the RO that he would be unable to attend his scheduled hearing on account of physical disability.  The Veteran indicated his desire to withdraw his hearing request.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed BHP was first identified many years after service and is not shown to be related to his military service, to include his presumed exposure to herbicides.

2.  By a December 1999 rating decision, the RO denied a claim of service connection for peripheral neuropathy; the Veteran did not appeal.

3.  Evidence received since the RO's December 1999 decision is cumulative and redundant of evidence of record at the time of the December 1999 decision and does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the peripheral neuropathy claim; nor does it raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The Veteran does not have BHP that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for peripheral neuropathy has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran's claim of service connection and petition to reopen was received in October 2006.  In March 2007, the RO sent to the Veteran a letter notifying him that his claim of service connection for peripheral neuropathy was previously denied in January 2000 because the evidence failed to show that he had acute or sub-acute peripheral neuropathy that had appeared within one year of his last exposure to herbicides and had resolved within two years of date of onset.  He was informed that he needed to submit new and material evidence and was advised of the definition of such.  The letter also informed the Veteran of the information and evidence necessary to substantiate his claim of service connection for BPH.  He was further advised of VA's duty to assist and of his responsibilities in the adjudication of his claim.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice letters in this case.  Further, the Board finds that the March notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical evidence, and statements from the Veteran.  The Veteran was also afforded the opportunity to present testimony before a member of the Board, but withdrew his request to do so.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claims.  The Board is also unaware of any such evidence.  

The Board notes that the a review of the Veteran's VA treatment records reveals that he is in receipt of disability benefits from the Social Security Administration (SSA).  Generally, once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. at 187.  However, "not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010).  In this case, neither the Veteran nor his representative has indicated that that the Veteran was awarded SSA disability benefits on account of his BPH or peripheral neuropathy.  Further, given the Veteran's theory of entitlement to service connection for BPH and peripheral neuropathy, which, as will be discussed in further detail below, is that those disabilities are a result of his exposure to Agent Orange (and exposure to such has been conceded), the Board finds that a remand to obtain the Veteran's SSA records in this case is not warranted as there is no indication that those records would be relevant to the Veteran's present claims before the Board.  See id. at 1323. 

The Veteran was not afforded a VA examination in connection with his claim of service connection for BPH or petition to reopen.  The duty to provide a VA medical examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in greater detail below, new and material evidence has not been submitted and the Veteran's claim of service connection for peripheral neuropathy has not been reopened; therefore, an examination is not required.  

As to the Veteran's claim of service connection for BPH, as will also be discussed in further detail below, the Veteran has presented no competent evidence that suggests a link between the Veteran's current BPH and his military service, to include exposure to herbicides.  VA's duty to provide him with a medical examination in connection with that claim was therefore not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Indeed, the Veteran has submitted no medical or scientific evidence showing a positive association between BPH and exposure to Agent Orange.  The Board thus finds that no further development of the Veteran's claim under this theory of entitlement is required.  See 38 U.S.C.A. § 5103A(d)(2); McLendon, supra; 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

The Veteran asserts that he has BPH as a result of his exposure to Agent Orange in service.  The Veteran's VA treatment records show that the Veteran was found to have a prostate-specific antigen (PSA) level of 6.98 ng/mL on testing in October 2002.  The Veteran was subsequently diagnosed as having benign localized hyperplasia of the prostate without urinary obstruction or other lower urinary tract symptoms.  

As verified by the National Personnel Records Center (NPRC), the Veteran served in Vietnam from January 7, 1968, to April 3, 1969.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  As the Veteran had verified service in Vietnam during the requisite time period, the Veteran is presumed to have been exposed to an herbicide agent.

In accordance with 38 C.F.R. § 3.309(e), presumptive service connection on the basis of herbicide exposure is available for the following diseases: AL amyloidosis, chloracne and other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and certain soft tissue sarcomas.  38 C.F.R. § 3.309(e).  The most recent issuance by the Secretary of Veterans Affairs has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Initially, the Board notes that BPH is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Further, although prostate cancer is a disability for which presumptive service connection is warranted, the record fails to contain a diagnosis of prostate cancer, nor has the Veteran asserted that he has been diagnosed as having prostate cancer.  Thus, although the Veteran served in the Republic of Vietnam during the requite time period, because he has not been diagnosed with a disability for which the Secretary has specifically determined that a presumption of service connection should apply based on herbicide exposure, the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not for application.

Regardless of whether a claimed disability is recognized under 38 C.F.R. § 3.309(e), a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

On the issue of direct service connection, the Board notes that the Veteran's STRs are silent for complaints or treatment related to his prostate.  All systems were clinically evaluated as normal at the time of separation from service.  The Veteran's post-service medical records show that he had an elevated PSA in October 2002.  None of the private or VA physicians has indicated an association between the Veteran's BPH and service.  

Here, the Board finds that service connection for BPH must be denied.  The record contains no nexus evidence linking BPH to the Veteran's active military service, to include exposure to herbicides.  Further, the Veteran has not asserted that he suffered from BPH or any prostate-related disorder in service, nor has he indicated that he experienced symptoms since service or that a medical practitioner has told him that his BPH is traceable to his period of military service.

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's PBH was not diagnosed until more than 30 years after service and there is an absence of symptomatology during the intervening period.  Moreover, medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  Consequently, service connection is not warranted for BPH on a direct basis, including as a result of exposure to herbicides.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

Further, although the Veteran believes that his BPH is due to herbicide exposure, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of BPH in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In finding that service connection for BPH is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2010).

C.  Petition to Reopen Previously Denied Claim

As noted in the introduction, in a December 1999 decision, the RO determined that service connection for peripheral neuropathy was not warranted.  Veteran did not file a notice of disagreement as to that decision and the December 1999 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

As a result of the finality of the December 1999 decision, the Veteran's claim of service connection for peripheral neuropathy may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the December 1999 decision included the Veteran's STRs and private medical records.  The Veteran's STRs were silent for complaints of or treatment for peripheral neuropathy or related symptoms.  His neurologic system was clinically evaluated as normal at the time of separation.  In December 1985, the Veteran presented to Crittenton Hospital with complaints of numbness in his right forearm.  The Veteran reported having injured his back two weeks prior.  In January 1986, the Veteran was seen by a private physician for an electromyographic examination.  Needle electrode testing and nerve conduction studies revealed evidence of very mild muscle membrane irritabilities in the right C-8 anterior myotomes.  The physician diagnosed right C-8 radiculopathy.

Private hospital records from January 1998 show that the Veteran was seen for an exacerbation of his multiple sclerosis (MS), first diagnosed in 1994.  He complained of weakness in his lower extremities and failing vision.  (It was noted that the Veteran was legally blind as result of his MS.)

In denying the claim for service connection in December 1999, the RO acknowledged the Veteran's contention that his peripheral neuropathy was related to his exposure to Agent Orange, but found that under the authority granted by Congress in the Agent Orange Act of 1991, the Secretary had specifically determined that a presumption of service connection was not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era for chronic peripheral neuropathy.  The RO noted that acute and subacute peripheral neuropathy was on the list of disabilities for which presumptive service connection had been established, but stated that the regulation defined acute and subacute peripheral neuropathy as "transient peripheral neuropathy that appeared within one year of last exposure to a herbicide agent and resolved with two years of date of onset."

Since the December 1999 RO decision, the new evidence that has been added to the record includes:  VA treatment records and examination reports; private medical records; and statements from the Veteran.

A review of the medical evidence shows that the Veteran was seen at a VA medical center for evaluation of his multiple sclerosis.  The Veteran reported sensory changes in this hands and feet, which he stated predated his optic neuritis.  In July 2008, it was noted that the Veteran had had recurrent bouts of optic neuritis since age 36.  The private medical evidence contained a diagnosis of multiple sclerosis and history of optic neuritis.  

The Veteran has also submitted lay statements wherein he indicated his belief that his peripheral neuropathy was a result of his exposure to herbicides in service.  He stated that neither he nor his doctor felt that his peripheral neuropathy was due to his MS.  The Veteran asserted his belief that he was entitled to service connection for peripheral neuropathy because that was a disability entitled to presumptive service connection.  

Based on the above review, the Board finds that the evidence submitted since the December 1999 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, it is either cumulative of evidence of record before the RO in December 1999, or does not relate to an unestablished fact necessary to substantiate the Veteran's service-connection claim.  The medical evidence before the RO in December 1999 contained diagnoses of C-8 radiculopathy and MS.  The Veteran had also proffered his belief that his peripheral neuropathy was related to his exposure to Agent Orange.  As determined by the RO, peripheral neuropathy had been excluded from the list of disabilities for which presumptive service connection based on herbicide exposure was warranted.  Further, the RO found that the Veteran's current neuropathy could not be considered acute and subacute peripheral neuropathy, as the defined by regulation.

Thus, the newly submitted evidence showing a diagnosis of MS and treatment for that condition is merely cumulative of the previously submitted evidence, as is the Veteran's statement that his peripheral neuropathy is related to herbicide exposure.  Further, the medical and lay evidence submitted since December 1999 does not pertain to whether the Veteran's peripheral neuropathy was incurred in or related to his period of active military service, to include exposure to herbicides.  The new medical records and lay statement are silent as to etiology and none of the evidence shows the onset of peripheral neuropathy in service.  Further, the VA examination report pertains to a condition other than the Veteran's peripheral neuropathy and is thus not material evidence with regard to his claim of service connection for peripheral neuropathy.  

In sum, the new evidence is cumulative and redundant of previously submitted evidence and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy, and it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been submitted.  Thus, the petition to reopen the claim of service connection for peripheral neuropathy must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for benign prostatic hyperplasia is denied.

As new and material evidence to reopen a claim of service connection for peripheral neuropathy has not been received, the claim to reopen is denied.


REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

In July 2007, the Veteran underwent a VA audiology examination.  The examination report included the results of an audiogram that recorded the Veteran's puretone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
25
60
LEFT
45
30
20
30
65

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran had also indicated that he was subjected to acoustic trauma in service from mortars, rockets, artillery, grenades, explosives, and heavy equipment.  He indicated that he did not wear ear protection in service.  The Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) (combat demolition specialist).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, the question is one of nexus.  

With regard to nexus, the VA audiologist opined that it was not at least as likely as not that the Veteran's hearing loss was related to his military noise exposure.  Prior to rendering that opinion, the VA audiologist reviewed the claims folder and noted that the Veteran's hearing at enlistment and separation was normal, based on the audiograms of record.  The VA audiologist noted that the Veteran was a combat engineer in service, a UPS driver after service, and had recreational noise exposure as a hunter.  

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, it appears that the VA audiologist's negative nexus opinion was based only on the fact that the Veteran did not demonstrate hearing loss upon discharge from service.  The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, it is unclear whether the audiologist specifically considered the impact of the Veteran's in-service noise exposure.  Given the fact the VA audiologist failed to attribute the Veteran's hearing loss to any other occurrence or discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Based on the incomplete findings during the July 2007 VA audiology consultation and the undeniable evidence of in-service noise exposure, the Board finds that a remand of the claim of service connection for hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr and McLendon, both supra.  38 C.F.R. § 4.2 (2010) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau and Colantonio, both supra.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss, especially in light of his noted post-service recreational noise exposure.  See Jandreau and Espiritu, both supra.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the 2007 VA audiology examination.  The audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and must specifically consider the impact of the Veteran's conceded in-service noise exposure and comment on whether that noise exposure contributed, even in part, to his current hearing loss.  If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss was related to service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of the Veteran's post-service noise exposure.  

If the audiologist determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.  If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


